Citation Nr: 1821707	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  13-28 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability (TDIU).

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for pneumothorax.

4.  Entitlement to service connection for bilateral hearing loss, to include as due to residuals of pneumothorax.

5.  Whether new and material evidence has been submitted to reopen a service connection claim for a left ankle disability.

6.  Entitlement to temporary total disability rating for treatment of a service-connected disability requiring hospitalization, pursuant to 38 C.F.R. 4.29, and convalescence, pursuant to 38 C.F.R. 4.30.


REPRESENTATION

Veteran represented by:	Charles Romo, Attorney 


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

R. Kettler, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1981 to April 1981 and from November 1990 to April 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran testified before the undersigned Veterans Law Judge in July 2015.  A copy of the hearing transcript is of record.

The Board remanded the claim in September 2015 for additional development.  The record reflects substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of service connection for pneumothorax and bilateral hearing loss and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In an unappealed April 2012 rating decision, the RO denied service connection for compensation purposes for a left ankle disability.

2. Evidence received since the April 2012 rating decision does not relate to an unestablished fact that is necessary to establish service connection for a left ankle disability.

3.  As the left ankle disability is not service connected, a period of temporary total disability evaluation for convalescence following ankle surgery is not related to a service-connected condition.

4.  The Veteran's pre-existing right knee disability was aggravated during active military service.


CONCLUSIONS OF LAW

1.  The April 2012 rating decision, which denied service connection for a left ankle disability, is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

2.  New and material evidence has not been submitted, and, thus, the criteria for reopening the claim of entitlement to service connection for compensation purposes for a left ankle disability have not been met.  38 U.S.C. §§ 5107, 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  The criteria for temporary total disability rating for treatment of service-connected disabilities have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.29, 4.30 (2017).

4.  The criteria for service connection for right knee disability have been met.  38 U.S.C. §§ 1110, 1153, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence

Generally, a claim that has been finally denied in an unappealed RO decision or a Board decision may not thereafter be reopened and allowed.  38 U.S.C. §§ 7104(b), 7105(c).  The exception is that if new and material evidence is presented or secured with respect to a claim that has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C. § 5108.

New evidence means evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Veteran seeks to reopen his claim for service connection for a left ankle disability.  The RO denied the claim on a direct and secondary basis in a previous April 2012 rating decision.  The Veteran did not appeal this decision, nor did he submit additional evidence within a year of the decision.  Therefore, the rating decision became final.  38 C.F.R. § 20.302.

The pertinent evidence added to the record subsequent to the rating decision includes the Veteran's July 2015 hearing testimony, additional service treatment records (STRs), and additional VA treatment records.  

VA medical evidence added to the record indicates that the Veteran has continuing complaints and treatment of a left ankle disability.  The additional STRs added in March 2013 show a series of x-ray images of the Veteran's knees.  At his Board hearing, the Veteran asserted his ankle problems arose as a result of excessive weight bearing on the left ankle.

The Board finds that none of this evidence satisfies the definition of new and material evidence.

Although these new records are new evidence, as they were not considered by the April 2012 rating decision, they do not constitute material evidence, as the records are cumulative of the evidence already in the record.  Specifically, there is still no indication from the evidence of record, including the additional VA treatment records, that the Veteran's left ankle disability may be related to his active service.  Additionally, the Veteran's testimony does not indicate any pertinent new information or development that would tend to establish a previously unestablished element of entitlement to service connection.  Simply stated, he is making the same claim. 

Accordingly, because new and material evidence has not been received, reopening of the claim of entitlement to service connection for a left ankle disability is not warranted.

II. Temporary Total Evaluation

A total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established that a service-connected disability has required hospital treatment in a VA or an approved hospital for a period in excess of 21 days or hospital observation at Department of Veterans Affairs expense for a service-connected disability for a period in excess of 21 days.  38 C.F.R. § 4.29.

Under 38 C.F.R. § 4.30, a total rating will be assigned effective the date of hospital admission or outpatient treatment and continuing for a period of 1, 2, or 3 months from the first day of the month following hospital discharge or outpatient release if the treatment of a service-connected disability resulted in: (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals; or (3) immobilization by cast, without surgery, of one major joint or more.

The medical evidence of record demonstrates that in October 2013, the Veteran underwent a left tibia-talar-calcaneal arthrodesis (ankle fusion).  

A threshold legal requirement for establishing entitlement to a temporary total rating under 38 C.F.R. §§ 4.29 and 4.30 is that the surgery must have been for a service-connected disability.  However, as indicated above, the Board is denying the Veteran's petition to reopen his left ankle disability claim; therefore, service connection has not been awarded for a disability of the left ankle.  Accordingly, the surgery in question was not for a service-connected disability and, therefore, the threshold requirement for benefits under §§ 4.29 and 4.30 are not met.  Absent specific argument from the Veteran or his representative, the Board is unable to identify any basis upon which this claim may be granted.  In Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the Court held that where the law is dispositive, the claim should be denied because of lack of legal entitlement under the law.  Accordingly, the appeal in this matter must be denied.

III. Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §1110 (2012); 38 C.F.R. § 3.303 (2017).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C. § 1111 (2012); 38 C.F.R. § 3.304(b) (2017).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b) (2017).

If a pre-existing disability is noted upon entry into service, then the Veteran cannot bring a claim for service connection for that disability, only a claim for service-connected aggravation of that disability.  In that case, 38 U.S.C. § 1153 applies and the burden falls on him, not VA to establish aggravation.  Wagner, 370 F.3d at 1096; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

On file is a 1991 Medical Evaluation Board (MEB) report containing a diagnosis of anterolateral rotatory instability secondary to old anterior cruciate ligament tear, right knee.  The MEB noted that the condition existed prior to service and was permanently aggravated by service.  This report also shows that the Veteran was referred to the Physical Evaluation Board (PEB).  Narrative findings noted the Veteran sustained a right knee injury many years ago and has had occasional giving way of the right knee.

North Florida/South Georgia VHS treatment records note the Veteran has a long history of right knee pain related to injuries while on active duty in the Army.

A January 2016 Gainesville VAMC treatment record indicated advanced degenerative joint disease in the bilateral knees.  The record noted a February 2015 x-ray finding tricompartmental DJD.

The Board finds that the evidence of record demonstrates that the Veteran's right knee disability underwent an increase in severity while in service.  The STRs from his period of active duty, namely the MEB and accompanying narrative report, show a worsening of his right knee.  The Veteran and his spouse competently and credibly testified that his right knee became worse during his military service.  A VA physician indicated the Veteran's right knee pain relates back to service.  Thus, the evidence is not obvious or manifest that the increase in severity of the Veteran's right knee disability during service was due to the natural progress of the condition.  To meet the clear and unmistakable standard to rebut the presumption of aggravation, the evidence must go well beyond the speculation of medical professionals.

There is no clear and convincing evidence that the worsening of his right knee was due to the natural progression of the disease.  As such, the presumption of aggravation has not been rebutted, and service connection for a right knee disability based on aggravation is warranted.  38 C.F.R. § 3.306 (2017).

IV. Duty to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

ORDER

New and material evidence not having been submitted, reopening of the claim for service connection for compensation purposes for a left ankle disability is denied.

A temporary total rating based on hospital treatment of a service-connected disability is denied.

Service connection for a right knee disability is granted.


REMAND

The Veteran is claiming service connection for pneumothorax.  VAMC outpatient treatment records indicate a history of pneumothorax.  In an August 1988 report of medical history, the Veteran reported his lung went out in May 1988.  To date, VA has not obtained a competent medical examination and opinion addressing this claim.  Accordingly, a VA examination is necessary prior to further adjudication.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Additionally, the Veteran was given a VA audiological examination in April 2014.  The examination includes no puretone results or speech discrimination score.  The examiner did note that the results of the test were found to be unreliable during examination but it is unclear if the Veteran was uncooperative or any other reason why the results were not "reliable".  Moreover, the examiner did not discuss the claimed residuals of pneumothorax.  As such, the Board finds that a new examination is warranted.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the Veteran claims entitlement to a TDIU.  Here, the record contains a September 2010 VA examination.  The examiner opined that due to the Veteran's progressive disability, pain level, and need for narcotic medications; he doubted the Veteran would be able to maintain any meaningful employment.  Following remand and adjudication of the inextricably intertwined claims for service connection for pneumothorax and hearing loss, the AOJ should readjudicate the claim of entitlement to TDIU on a schedular basis.  If the Veteran is not entitled to schedular consideration of TDIU, the issue should be referred to the Director of C&P for extraschedular consideration.  The Board retains jurisdiction over the matter, as the decision by the Director of C&P is reviewable by the Board.  Wages v. McDonald, 27 Vet. App. 233 (2015).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of any currently diagnosed pneumothorax.  The examiner should perform all indicated test and studies.  The entire claims file must be available for the examiner's review.  The examiner should provide an opinion as to the following:

Does the Veteran have a current diagnosis of pneumothorax?

Is it at least as likely as not (50 percent probability or greater) that any current pneumothorax diagnosis is etiologically related to active service.  

A complete rationale for all conclusions reached should be provided.

2.  Schedule the Veteran for a VA audiological examination to determine the nature and etiology of bilateral hearing loss.  The examiner should perform all indicated test and studies.  The entire claims file must be available for the examiner's review.  The examiner should provide an opinion as to the following:

Is it at least as likely as not (50 percent probability or greater) that bilateral hearing loss is etiologically related to active service.  

It is at least as likely as not (50 percent probability or more) that the Veteran's hearing loss has been caused (in whole or in part) or aggravated by residuals of pneumothorax.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding in-service incurrence and continuity of symptomatology, and the opinion should reflect such consideration.

A complete rationale for all conclusions reached should be provided.

3.  Thereafter, readjudicate the issues on appeal.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and afford them a reasonable opportunity to respond.  

If the Veteran does not meet the schedular requirements for TDIU, refer to the Director of C&P the issue of extraschedular consideration of TDIU under 38 C.F.R. § 4.16(b).  In rendering the above opinion, the Director of Compensation Service should consider and address the Veteran's educational background, employment history, and training.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


